 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   CAROLE DEANGELIS,                              Case No.: 2:19-cv-00690-JCM-VCF
20

21                  Plaintiff,                      STIPULATION AND ORDER TO
                                                    EXTEND TIME FOR PLAINTIFF TO
22                                                  RESPOND TO MOTION TO DISMISS
     vs.
23
     EQUIFAX INFORMATION SERVICES, LLC;
24   TRANS UNION, LLC; and WELLS FARGO  [SECOND REQUEST]
     HOME MORTGAGE,
25
                    Defendants.
26
            Plaintiff Carole Deangelis (“Plaintiff”), by and through her counsel of record, and
27
     Defendant Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [SECOND REQUEST] - 1
 1          1.      On April 22, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
 2
            2.      On June 5, 2019, Trans Union filed a Motion to Dismiss the Complaint [ECF
 3
     Dkt.14].
 4
            3.      On June 17, 2019, the Court granting the Parties stipulation to extend time for
 5

 6   Plaintiff to respond to Trans Union’s Motion to Dismiss Complaint. [ECF Dkt. 21]

 7          4.      Plaintiff’s Response is due July 3, 2019.
 8
            5.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response twenty-one
 9
     days in order to allow counsel additional time to continue settlement discussions. As a result, both
10
     Plaintiff and Trans Union hereby request this Court to further extend the date for Plaintiff to
11

12   respond to Trans Union’s Motion to Dismiss Complaint until July 24, 2019. This stipulation is

13   made in good faith, is not interposed for delay, and is not filed for an improper purpose.
14
            IT IS SO STIPULATED.
15
            Dated July 3, 2019.
16

17    KNEPPER & CLARK LLC                               ALVERSON TAYLOR & SANDERS
18
      /s/ Shaina R. Plaksin                             /s/ Trevor Waite
19    Matthew I. Knepper, Esq.                          Kurt R. Bonds, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 6228
20    Miles N. Clark, Esq.                              Trevor Waite, Esq.
21    Nevada Bar No. 13848                              Nevada Bar No. 13779
      Shaina R. Plaksin, Esq.                           6605 Grand Montecito Parkway, Suite 200
22    Nevada Bar No. 13935                              Las Vegas, NV 89149
      5510 So. Fort Apache Rd, Suite 30                 Email: kbonds@alversontaylor.com
23    Las Vegas, NV 89148                               Email: twaite@alversontaylor.com
24    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com               Counsel for Defendant
25    Email: shaina.plaksin@knepperclark.com            Trans Union LLC

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [SECOND REQUEST] - 2
 1   HAINES & KRIEGER LLC
     David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, NV 89123
 4   Email: dkrieger@hainesandkrieger.com
 5   Counsel for Plaintiff
 6
     CLARK HILL PLLC                              SNELL & WILMER LLP
 7
     /s/ Jeremy J. Thompson                       /s/ Kiah D. Beverly-Graham
 8   Jeremy J. Thompson, Esq.                     Kelly H. Dove, Esq.
 9
     Nevada Bar No. 12503                         Nevada Bar No. 10569
     3800 Howard Hughes Parkway, Suite 500        Kiah D. Beverly-Graham, Esq.
10   Las Vegas, NV 89169                          Nevada Bar No. 11916
     Email: jthompson@clarkhill.com               3883 Howard Hughes Pkwy.
11                                                Las Vegas, NV 89169
12
     Counsel for Defendant                        Email: kdove@swlaw.com
     Equifax Information Services LLC             Email: kbeverly@swlaw.com
13
                                                  Counsel for Defendant
14                                                Wells Fargo Bank, N.A., sued as Wells Fargo
15
                                                  Home Mortgage

16                                           Deangelis v. Equifax Information Services LLC, et al
                                                                       2:19-cv-00690-JCM-VCF
17

18
                               ORDER GRANTING
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
19                     TRANS UNION’S MOTION TO DISMISS
20

21
           IT IS SO ORDERED.

22                             ________________________________________
                               UNITED STATES DISTRICT JUDGE
23
                                                           July 3, 2019
24
                                                   Dated: _______________

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [SECOND REQUEST] - 3
